Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Regarding claim 1, the prior art of record Nakamura et al. (US 2014/0139207) teaches A system for steering torque sensor stray magnetic field cancellation [Figures 1-7, Abstract teaches system for steering torque sensor stray magnetic field cancellation], the system comprising: a processor [Figures 1-5, Abstract, a processor 90 is shown]; and a memory including instructions that, when executed by the processor [Figures 1-5, Abstract, a memory 94 is shown], cause the processor to: receive, from at least one magnetic sensor disposed within a torque sensing region, a detected magnetic field corresponding to an angular displacement between an upper steering shaft and a lower steering shaft of an electronic power steering system [Figures 1-5, a magnetic field detection is received corresponding to an angular displacement between shaft 11 and shaft 15]; generate a first torque signal based on the detected magnetic field [Figures 1-5, a first torque signal is generated based on the detected magnetic field, see Abstract, P(0029-0031)]; receive, from at least one stray region sensor disposed outside of the torque sensing region, a detected stray magnetic field [Figures 1-5, a second detection signal is generated and received, see P(0029-0031), Abstract].
The prior art of record Toth et al. (US 2019/0047619) teaches a torque sensor, an upper shaft, a lower shaft, determining torque sensor error [See Figures 1-7, Abstract].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “determine a torque signal error based on the detected stray magnetic field; generate a second torque signal based on the first torque signal and the torque signal error; and selectively control at least a portion of the electronic power steering system using the second torque signal” in combination with other limitations of the claim.
6.	Claims 2-10 are also allowed as they further limit claim 1.
7.	Regarding claim 11, the prior art of record Nakamura et al. (US 2014/0139207) teaches 
A method for steering torque sensor stray magnetic field cancellation [Figures 1-7, Abstract, a method for steering torque sensor stray magnetic field cancellation is taught, see Abstract], the method comprising: receiving, from at least one magnetic sensor disposed within a torque sensing region, a detected magnetic field corresponding to an angular displacement between an upper steering shaft and a lower steering shaft of an electronic power steering system [Figures 1-5, a magnetic field detection is received corresponding to an angular displacement between shaft 11 and shaft 15]; generating a first torque signal based on the detected magnetic field [Figures 1-5, a first torque signal is generated based on the detected magnetic field, see Abstract, P(0029-0031)]; receiving, from at least one stray region sensor disposed outside of the torque sensing region, a detected stray magnetic field [Figures 1-5, a second detection signal is generated and received, see P(0029-0031), Abstract].
The prior art of record Toth et al. (US 2019/0047619) teaches a torque sensor, an upper shaft, a lower shaft, determining torque sensor error [See Figures 1-7, Abstract].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “determining a torque signal error based on the detected stray magnetic field; generating a second torque signal based on the first torque signal and the torque signal error; and selectively controlling at least a portion of the electronic power steering system using the second torque signal” in combination with other limitations of the claim.
8.	Claims 12-18 are also allowed as they further limit claim 11.
9.	Regarding claim 19, the prior art of record Nakamura et al. (US 2014/0139207) teaches 
An apparatus [Figures 1-7, Abstract, an apparatus shown] comprising: 2388610-03938 (N001070US2)at least one magnetic sensor that detects a magnetic field within a torque sensing region, the detected magnetic field corresponding an amount of torque applied to a handwheel associated with an electronic power steering system [Figures 1-7, Abstract, a magnetic sensor detects a magnetic field]; at least one stray region sensor that detects a stray magnetic field outside of the torque sensing region, the detected magnetic field being influenced by the detected stray magnetic field [Figures 1-7, Abstract, a sensor detects a magnetic field, see P(0029-0031)]; and a controller configured to: generate a first torque signal based on the detected magnetic field [Figures 1-7, a controller 90 generates a first torque signal based on the detected magnetic field].
The prior art of record Toth et al. (US 2019/0047619) teaches a torque sensor, an upper shaft, a lower shaft, determining torque sensor error [See Figures 1-7, Abstract].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “determine a torque signal error based on the detected stray magnetic field; generate a second torque signal based on the first torque signal and the torque signal error; and selectively control at least a portion of the electronic power steering system using the second torque signal” in combination with other limitations of the claim.
10.	Claim 20 is also allowed as they further limit claim 19.
 2288610-03938 (N001070US2) Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868